DETAILED ACTION
	The following action is in response to the amendment filed for application 17/170,409 on July 1, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Konz on July 11, 2022.

The application has been amended as follows: 
The Claims have been amended as follows:

7.  The vehicle of claim [1] 3, wherein the reduce a speed of the vehicle is based on a target deceleration of the vehicle.  

28.  A vehicle comprising: an engine; an accelerator pedal; and a controller programmed to, command torque to the engine based on a set speed of adaptive cruise control, in response to (i) the adaptive cruise control being active, (ii) a measured lateral acceleration of the vehicle exceeding a user-defined lateral acceleration threshold during a road curve, and (iii) the accelerator pedal being released, reduce a speed of the vehicle below the set speed, based on a target deceleration of the vehicle and on driver history data, until the measured lateral acceleration is less than the lateral acceleration threshold, [and] wherein the reduce a speed of the vehicle is based on a target deceleration of the vehicle, and wherein the target deceleration of the vehicle is based on driver history data.

Allowable Subject Matter
Claims 2-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the vehicle as claimed, and particularly wherein in response to a brake pedal being depressed and a steering angle of the vehicle exceeding a threshold, record lateral acceleration data of the vehicle and store a value of the recorded lateral acceleration data as the user-defined lateral acceleration threshold, and including the remaining structure and controls of claim 3.  The present invention also particularly includes the vehicle, wherein in response to (i) the adaptive cruise control being active, (ii) a measured lateral acceleration of the vehicle exceeding a user-defined lateral acceleration threshold during a road curve, and (iii) the accelerator pedal being released, reduce a speed of the vehicle below the set speed until the measured lateral acceleration is less than the lateral acceleration threshold and inhibit a transmission upshift, and including the remaining structure and controls of claim 21.  The present invention also particularly includes the vehicle, wherein the reduce a speed of the vehicle is based on a target deceleration of the vehicle, and wherein the target deceleration of the vehicle is based on driver history data, and including the remaining structure and controls of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 11, 2022